Title: To George Washington from Benjamin Lincoln, 16 April 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            War Office April 16. 1783
                        
                        By the enclosed Resolves of Congress, your Excellency will learn, that we are in conjunction to make proper
                            Arrangements for setting at liberty all land Prisoners.
                        It seems to be the wish of Congress that this business should be effected as soon as possible, therefor to
                            avoid the delays which may arise by adjusting the matter between us by Letter, I have to propose that your Excellency
                            would meet me at Ring wood on saturday Noon, this will not only shorten my distance, but as I shall ride in a Chair, it
                            will save me the worst part of the Road—My route from Morris Town will be through Pompton. I have the Honor to be with
                            sincere esteem Your Excellencys Most Obed. Hble sert
                        
                            B. Lincoln
                        
                        
                            N.B. I wish the Qr Mr General would attend your Excellency to Ring wood.
                        
                    